Citation Nr: 1531163	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to a compensable rating for service-connected venereal warts.

3.  Entitlement to a compensable rating for right fifth toe strain.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s), exclusive of the period from March 11, 2014 to May 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for right lower extremity radiculopathy (and assigned a 10 percent rating), granted service connection for right fifth toe strain (and assigned a noncompensable rating), continued a noncompensable rating for service-connected venereal warts, and declined to reopen a claim of service connection for a bilateral eye disability.  The increased rating claims are currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  

The service connection and increased rating matters on appeal were previously before the Board in May 2014, when, inter alia, the Board denied the increased rating claims, granted the Veteran's request to reopen a claim of service connection for bilateral eye disabilities, and remanded the eye disabilities claim for initial adjudication by the Agency of Original Jurisdiction (AOJ) on the merits.  The Veteran appealed the portion of the May 2014 decision that represented a final adverse decision by the Board to the Court, resulting in a March 2015 Joint Motion for partial Remand (JMR) by the parties of the increased rating issues, to include (as an additional issue raised by the increased rating claims) consideration of SMC under the provisions of 38 U.S.C.A. § 1114(s).  (In the JMR, the Veteran expressly abandoned his appeal with respect to the denial of service connection for a bilateral knee disability, also decided in the May 2014 Board decision.)  A March 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  (The appeal with respect to the abandoned issues was dismissed and is no longer before the Board.)  

Thereafter, in a September 2014 rating decision, the RO granted SMC under the provisions of 38 U.S.C.A. § 1114(s) for the period from March 11, 2014 to May 1, 2014.  As that decision reflects a full grant of the SMC benefit for that period, the SMC issue has been recharacterized above.

The Board notes that, in the March 2015 JMR, the parties did not articulate any disagreement (beyond consideration of SMC) with the Board's findings and analysis in the matters of the increased ratings for venereal warts, right lower extremity radiculopathy, and right fifth toe strain.  Nonetheless, as the March 2015 Court Order vacated the Board's decision with respect to those issues, they are again addressed in the decision below.  

The reopened claim for bilateral eye disability, previously remanded by the Board in its May 2014 decision, has been readjudicated by the AOJ and the Veteran (through his representative) has responded; the matter is again properly before the Board.  

The May 2014 Board decision was signed by another VLJ; it has been reassigned to the undersigned for the purpose of this decision.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's venereal warts do not manifest themselves on at least 5 percent, but less than 20 percent, of the entire body; or at least 5 percent, but less than 20 percent of exposed areas affected; and they do not require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.

2.  During the pendency of this claim, the Veteran's strain of the right fifth toe has not more nearly approximated "moderate" malunion or nonunion of the tarsal or metatarsal bones or a "moderate" foot injury.

3.  During the pendency of this claim, the Veteran's radiculopathy of the right lower extremity has not more nearly approximated the criteria for "moderate" incomplete paralysis of the sciatic nerve.

4.  As of January 13, 2009, the Veteran has a single service-connected disability rated as total (based on a grant of TDIU) with additional service-connected disabilities with a combined rating of at least 60 percent. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for venereal warts have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C F R. §§ 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code 7899-7806 (2014).

2.  The criteria for a compensable disability rating for rating for right fifth toe strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5283 (2014).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for special monthly compensation at the housebound rate, effective January 13, 2009, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Inasmuch as this decision grants the benefit sought for SMC, there is no reason to belabor the impact of the VCAA on that claim; any notice or duty to assist omission with respect to that claim is harmless.

With respect to the Veteran's claims of entitlement to increased evaluations for service-connected right fifth toe strain and right lower extremity radiculopathy, those claims arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F 3d 1311 (Fed Cir 2007); Dunlap v. Nicholson, 21Vet. App. 112 (2007).  Therefore, no further notice is needed on those issues.

With respect to the claim of an increased rating for venereal warts, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).  VA's duty to notify is met.

The AOJ has obtained the Veteran's service treatment records and his identified VA and private treatment records.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the Veteran had a VA examination for his venereal warts in September 2010.  The examination report is adequate because the examiner took into account the Veteran's statements and treatment records, which allowed for a fully informed evaluation of the claimed disability. 

The Veteran had a VA Gulf War examination in March 2011.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner addressed the Veteran's venereal warts, toes, and nerves.  This report is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.

The Veteran had a VA general and peripheral nerves examination in July 2011.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The report from the general examination addresses the venereal warts, radiculopathy, and right fifth toe.  The report from the peripheral nerves examination addresses the severity of the Veteran's right lower extremity radiculopathy.  Both reports are adequate for rating purposes because the examiner took into account the Veteran's statements and treatment records, which allowed for a fully informed evaluation of the claimed disability.

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Venereal Warts 

The Veteran's venereal warts disability is currently evaluated as noncompensable by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The Veteran claims the current disability rating does not accurately reflect the severity of his condition.

Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The diagnostic criteria also indicate that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending on the predominant disability.

The Veteran had a VA examination in September 2010.  He stated that his condition has been intermittent since its onset.  He also reported emotional problems such as having difficulty with intimate relationships and difficulty being socially active with others.  He does not like taking his clothes off.  He also reported that the lesions are itchy and that there is a tingling sensation about the affected area.  He complained of occasional fever, night sweats, and headaches.  Treatment has included podofilox, a topical (i.e., non-systemic) treatment, used twice daily.  He has used the treatment once or twice a week for the past twelve months.  The examiner stated that the topical ointment is neither a corticosteroid nor an immunosuppressive.  On examination, the examiner observed no skin surface abnormalities, no rashes, ulcerations, drainage, or bleeding in the genital area.  The examiner observed two 3 4 millimeter warty-like structures at the suprapubic area near the dorsal base of the penile shaft.  The percentage of exposed area affected was zero percent while the percent of the total body area affected was estimated at one percent.  The diagnosis was condyloma acuminata.

The Veteran had a VA Gulf War examination in March 2011.  The examiner reviewed the September 2009 VA examination report.  The Veteran continued to report warts on the penile shaft.  He said the skin condition appears twice per month and lasts about two weeks.  The condition does not interfere with the urine passage.  The examiner observed one wart on the right scrotal sac.

Finally, the Veteran had a general VA examination in July 2011.  No change in reported symptoms was noted, however the Veteran reported that the medication used to treat the warts caused burning.  No lesions were observed during the examination.

Based on the foregoing, the Board finds that the currently assigned noncompensable rating is warranted for the entire pendency of the claim and that staged ratings are not warranted.  Hart, 21 Vet. App. 505.  For a compensable rating, the lesions must cover at least 5 percent of the entire body or of exposed areas or the Veteran must use intermittent systemic therapy.  Here, the medical evidence shows that the percentage of exposed area affected is zero percent while the percent of the total body area affected is estimated at one percent.  See September 2010 VA examination.  Further, the Veteran has not been treated for his condition with a corticosteroid or an immunosuppressive therapy.  Additionally, based on the description of the warts (when they are present) in the medical evaluations, the Board finds no reason to rate the condition as a scar (i.e., they are not painful, unstable, or affecting exposed areas).  Accordingly, a compensable rating for venereal warts is not warranted.  The appeal as to this issue is denied.

Right Fifth Toe Strain

The Veteran's right fifth toe strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5283.  Diagnostic Code 5299 indicates an unlisted disability rated by analogy under 5283 to malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.20.  Under Diagnostic Code 5283, malunion or nonunion of the tarsal or metatarsal bones, a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for moderately severe symptoms, a 30 percent rating is warranted for severe symptoms, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  The Board has also considered Diagnostic Code 5284, other foot injuries, which provides a 10 percent rating for moderate symptoms, a 20 percent rating for moderately severe symptoms, a 30 percent rating for severe symptoms, and a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities; the Board must evaluate all of the evidence to make equitable and just decisions.  38 C.F.R. § 4.6.

In addition, when evaluating musculoskeletal disabilities VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7, (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In his May 2010 claim, the Veteran said his small toe on the right foot would not bend on its own.  In a statement received in August 2010, the Veteran stated that he has not been able to move his small right toe since service.

October 2010 x-rays of the toes of the right foot were normal.  During his January 2011 examination, the Veteran said his toe hurt when walking and that he does not take medication for the toe or use shoe insoles.  The examiner observed that movement of the toe appeared normal.  The examiner did not observe deformity, tenderness, weakness, or pain on motion.  Also absent were edema and instability.  The examination revealed no functional limitation on walking or standing, no evidence of abnormal weight bearing such as callosities, and no pain on manipulation.  The Achilles tendon was aligned.  The diagnosis was right fifth toe strain, mild.

The Veteran had a VA Gulf War examination in March 2011 and a VA general examination in July 2011.  Neither examiner observed abnormalities of the right foot.  The examiner stated that the right fifth toe strain did not interfere with the Veteran's usual occupation or activities of daily living.

Based on the evidence, the Board finds that a compensable rating is not warranted for any period during the pendency of the claim for the Veteran's right fifth toe strain.  Hart, 21 Vet. App. 505.  The medical evidence indicates that the toe strain is mild, which warrants a noncompensable rating.  The Board has considered the Veteran's complaints of pain and stiffness of the joint, as well as his complaints of pain with ambulation.  However, the January 2011 examiner observed that movement of the toe appeared normal and found no pain on manipulation.  Further, the examiner found no functional limitation on walking or standing and no evidence of abnormal weight bearing, deformity, tenderness, weakness, or instability.  In light of above, the Board concludes that an increased evaluation for the Veteran's service-connected right fifth toe strain is not warranted as his symptoms have not more nearly approximated "moderate" malunion or nonunion of the tarsal or metatarsal bones or a "moderate" foot injury during the pendency of this claim.  The appeal as to this issue is denied.

Right Lower Extremity Radiculopathy

The Veteran's radiculopathy of the right lower extremity has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that, for paralysis of the sciatic nerve, a 10 percent evaluation is warranted for incomplete paralysis to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

During April 2009 and January 2011 VA examinations of the spine (regarding a disability for which the Veteran is separately compensated), the Veteran reported radiating pain or numbness down his right lower extremity when he performed bending and stretching exercises.  The neurologic testing was normal.

The Veteran had a VA Gulf War examination in March 2011.  The examiner observed that the right lower extremity exhibited no motor or sensory abnormalities.  A March 2011 VA treatment record shows complaints of radicular symptoms into the right buttock.

The Veteran had a VA general examination and peripheral nerves examination in July 2011.  The report from the general examination shows normal test results.  The examiner found that the disability did not interfere with the Veteran's usual occupation or activities of daily living.  The peripheral nerves examination report shows that the Veteran reported pain radiating down the left lower extremity.  He denied having radiating pain in the right lower extremity.  All testing was normal.  The diagnosis was left sciatica unrelated to the service-connected lumbar strain.

In light of above, the Board concludes that an increased evaluation for the Veteran's service-connected radiculopathy of the right lower extremity is not warranted for any period during the pendency of the claim.  Hart 21 Vet. App. 505.  All testing has been normal during the pendency of the claim.  Further, the Veteran denied radiating pain to the right lower extremity during the July 2011 peripheral nerves examination.  The Board has considered the Veteran's prior complaints of pain and finds that they, at most, support the currently assigned 10 percent rating.  Without evidence of abnormal motor or sensory testing, and without additional complaints from the Veteran, the Board cannot find that the Veteran's disability manifests as moderate incomplete paralysis of the sciatic nerve.  As such, the appeal as to this issue is denied.

Extraschedular Consideration

Moreover, the record does not establish that the rating criteria for the above considered disabilities are inadequate such that an extraschedular rating is warranted.  The symptoms described by the Veteran (warts affecting one percent of the total body area without systemic treatment, toe strain manifested by pain and stiffness without resulting functional limitation, and right lower extremity radiculopathy manifested by pain but without diagnostic findings) are contemplated by the schedular ratings assigned and are not exceptional or unusual.  Thun v. Peake, 2 Vet. App. 111 (2008).  Furthermore, to the extent that the additional symptoms the Veteran believes are associated with his venereal warts (psychiatric complaints, tingling/burning sensations, occasional fever, night sweats, and headaches) might be considered exceptional or unusual, there is no evidence that the venereal wart disability represents an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture with respect to that was exceptional or unusual, referral for extraschedular consideration would not be warranted.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

SMC

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  (Housebound status is not alleged in this matter).  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that a TDIU may satisfy the "rated as total" element of section 1114(s) when it is supported by a single service-connected disability.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board notes that, effective January 13, 2009, the Veteran was assigned a TDIU based on his service-connected anxiety disorder with bipolar disorder.  The Board finds that although the psychiatric disability is not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie and Bradley, both supra.  

As of January 13, 2009, the Veteran was also in receipt of service-connected benefits for traumatic brain injury (TBI), rated as 70 percent disabling; lumbar strain, rated as 10 percent disabling; and venereal warts, rated as noncompensably disabling.  Because the Veteran has a single service-connected disability rated as total (i.e., anxiety disorder with bipolar disorder), and has additional service-connected disabilities (i.e., TBI and venereal warts) that are independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of January 13, 2009.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective January 13, 2009.

(While there may be some question as to whether the Veteran's psychiatric disability affects a separate system from his service-connected TBI, this matter appears to have been settled by the AOJ in a September 2014 rating decision that awarded temporary SMC based on a temporary 100 rating for the service-connected psychiatric disability; the Board will not disturb this favorable finding by the AOJ.)  



ORDER

Entitlement to a compensable rating for service-connected venereal warts is denied.

Entitlement to an initial compensable rating for service-connected strain of the 5th toe of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective January 13, 2009.


REMAND

In the Board's May 2014 decision, it concluded that the October 2010 VA eye examination was inadequate because the examiner failed to provide a rationale to support his opinion that the eyelid twitch (myokymia) reported by the Veteran was more likely the result of lack of sleep.  On remand, the Veteran was provided with a September 2014 VA eye examination.  However, the examiner neither offered, nor was requested to offer, comment on the findings of the October 2010 examiner regarding myokymia.  Consequently, the Board finds that there was not substantial compliance with its prior remand instructions and that remand is required for a supplemental opinion that addresses myokymia.  

Accordingly, the case is REMANDED for the following action:

1.  Forwarded to Veteran's claims file to the September 2014 VA examiner (or another examiner if the September 2014 examiner is unavailable) for review and an addendum opinion addressing the question posed.  If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed eye disability, to include myokymia, was incurred in or is otherwise related to the Veteran's military service.

The examiner must specifically comment on the findings of the October 2010 VA examiner regarding myokymia.

A complete rationale should be provided for any opinion offered.

2.  Then, readjudicate the matter on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


